         Case 1:19-cv-11215-NMG Document 70 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 DAVID GAFFIN and CHRISTIAN        :
 LOPEZ on behalf of themselves and :
 others similarly situated,        :
                                   :                Case No. 1:19-cv-11215-NMG
      Plaintiffs,                  :
                                   :
 v.                                :
                                   :
 NEW ENGLAND FAT LOSS 2, INC. and :
 DIRKS JOHNS                       :
                                   :
      Defendants.                  :
                                   :
                                 /

             NOTICE OF VOLUTARY DISMISSAL WITHOUT PREJUDICE

       The Plaintiffs file this Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P.

41(a)(1)(i) as the remaining defendants have been defaulted or failed to appear.



Dated: December 4, 2020              PLAINTIFFS,

                                     By:

                                     /s/ Anthony I. Paronich
                                     Anthony I. Paronich
                                     Paronich Law, P.C.
                                     350 Lincoln Street, Suite 2400
                                     Hingham, MA 02043
                                     (508) 221-1510
                                     anthony@paronichlaw.com
        Case 1:19-cv-11215-NMG Document 70 Filed 12/04/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on December 4, 2020 I filed the foregoing with the Clerk of the

Court using the CM/ECF system.

                                           /s/ Anthony I. Paronich
                                           Anthony I. Paronich




                                               2
